207 F.2d 958
Alex CLARCO, a.k.a. Al Calarco, Appellant,v.UNITED STATES of America, Appellee (two cases).Al CLARCO, James Zimmerman, Appellants,v.UNITED STATES of America, Appellee.
Nos. 11859-11861.
United States Court of Appeals Sixth Circuit.
November 4, 1953.

Appeals from the United States District Court for the Northern District of Ohio; Charles J. McNamee, Judge.
Henry C. Lavine, Cleveland, Ohio, for appellant.
John J. Kane, Jr., U. S. Atty., Cleveland, Ohio, for appellee.
Before ALLEN, MARTIN and McALLISTER, Circuit Judges.
PER CURIAM.


1
These appeals, which involve three separate trials in the district court, were consolidated for hearing on this appeal, inasmuch as the same attorney represented all the convicted appellants in the three cases and the same assistant United States Attorney represented the appellee in all the cases, and for the further reason that the cases involve the same main issue: namely, whether the defendants were unlawfully entrapped;


2
And the court, having examined the evidence in the cases and having considered the full record, the oral arguments and the briefs of attorneys for the parties, and it appearing that the actions of the informer — while not commendable — did not go beyond permissible limits established by law in the procuring of evidence against the defendants;


3
And inasmuch as no prejudicial error is inherent in the charge of the court, or in any ruling on evidence or on any procedural matter;


4
The judgments of conviction and sentence imposed by the district court are all, accordingly, affirmed.